— Judgment unanimously affirmed. Memorandum: Defendant’s sole contention is that the suppression court erred in finding that the police had probable cause for his warrantless arrest. The court properly found that the facts upon which the officer acted were sufficient to provide reasonable cause to believe that a crime had been committed and that defendant was the perpetrator (see, CPL 140.10; People v Moore, 47 NY2d 911; People v Marner, 47 NY2d 982, cert denied 444 US 971). (Appeal from judgment of Monroe County Court, Wisner, J. — murder, second degree.) Present — Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.